IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                : No. 81 EM 2016
                                             :
                    Respondent               :
                                             :
                                             :
             v.                              :
                                             :
                                             :
AARON WASHINGTON,                            :
                                             :
                    Petitioner               :


                                        ORDER



PER CURIAM

      AND NOW, this 22nd day of July, 2016, the Application to File Petition for

Allowance of Appeal Nunc Pro Tunc is DENIED.

      Justice Mundy did not participate in the consideration or decision of this matter.